This suit was filed in county court of Jefferson county, at law, by appellant, Bulova Watch Company, against appellee, E. B. Sutherlin, praying for judgment against appellee on an indebtedness evidenced by open account and promissory notes. Appellee answered by demurrers, general denial, and by cross-action praying for judgment against appellant on overpayments. Answering special issues, the jury found that appellee was not due anything on the notes and account sued upon, but that appellee had overpaid appellant on his indebtedness the sum of $243.14. On the verdict, judgment was entered that appellant recover nothing against appellee, and that appellee recover judgment against appellant for $223.14 on his cross-action; we find no statement in the record explaining why appellee's judgment was not for the full amount found by the jury.
                                  Opinion.
Appellant has presented its appeal on four propositions: (1) The court erred "in holding that there did exist an agreed stated account between the parties"; (2) appellee did not plead "a stated account" by his cross-action; (3) the court erred "in holding that appellant was estopped from introducing evidence to offset the plea of overpayment of appellee and explaining the details of their mutual account because of the existence of a stated account between them." (4) The court erred in holding "that appellant should have filed special pleas in replication, and denying appellant the right to introduce evidence necessary, material and relevant to the just determination of the issues raised by the pleadings."
The court by its charge to the jury did not submit this case on the theory of "stated account," but on the theory pleaded by appellant that appellee was due it a specific amount on open account and notes, and on appellee's answer that it had overpaid appellant on his indebtedness.
There are no bills of exception in the record. Appellant has brought forward no statement from the record of the rulings of the court on the admission or exclusion of evidence. The propositions are wholly without support in any statement made by appellant, and could be reviewed by us only by a page to page examination of the statement of facts consisting of 137 pages which is beyond our jurisdiction.
On the statement made by the parties in their briefs, the verdict of the jury was well supported by the evidence.
It follows that the judgment of the lower court should be affirmed, and it is so ordered.
Affirmed. *Page 1088